Citation Nr: 0912130	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asbestosis and chronic obstructive pulmonary 
disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to January 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to service connection for asbestosis.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in May 2006, the Veteran indicated that he wanted to 
have a hearing at the RO before the Board.  Thereafter, the 
Veteran waived his right to an in-person hearing and accepted 
a video conference hearing, which was held in June 2007 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The Board notes that additional evidence was forwarded to the 
Board in August 2007 and February 2009 after the Veteran's 
case was certified on appeal.  See 38 C.F.R. §§ 19.37, 
20.1304 (2008).  The Veteran has waived initial RO 
consideration of the new evidence submitted in conjunction 
with his claim.  38 C.F.R. § 20.1304 (c) (2008).  

In an August 2007 decision, the Board denied service 
connection for a respiratory disorder, to include asbestosis 
and chronic obstructive pulmonary disease (COPD).  The 
Veteran appealed the Board's August 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated August 2008, the Court granted a Joint Motion 
for Remand, vacated the August 2007 Board decision, and 
remanded the case for compliance with the terms of the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Pursuant to the August 2008 Joint Motion for Remand, and upon 
preliminary review of the record with respect to the 
Veteran's claim of service connection for a respiratory 
disorder, to include asbestosis and chronic obstructive 
pulmonary disease (COPD), further development is required 
prior to final appellate review.  

The Veteran asserts that he was exposed to asbestos while 
serving as a seaman and gunner's mate during his active 
military service.  He explained in his May 2005 personal 
statement that being a crewman aboard an aircraft carrier 
exposed him to asbestos, which caused him to develop 
asbestosis.  The Veteran contends that the presence of 
pleural plaque in both lungs, along with "webbing" in his 
left lung is evidence of advancing asbestosis, and service 
connection is warranted for his respiratory disorder.  

In an August 2007 decision, the Board determined that service 
connection was not warranted for the Veteran's respiratory 
disorder, to include asbestosis and COPD.  The Board conceded 
that the Veteran was exposed to asbestos during his active 
military service, but determined that the medical evidence 
failed to show that his pleural plaques are productive of any 
asbestos-related disease or disability, that a current 
diagnosis of asbestosis has been made, or that the Veteran's 
COPD is related to service or in-service asbestos exposure.  
Upon review of the record, the Board notes that medical 
records reflect a known history of COPD, bronchitis, asthma, 
and pleural calcification of the lungs.  In particular, 
computed tomography (CT) scan results dated April and July of 
2005 reflected pleural plaques indicative of an old 
granulomatous disease, such as tuberculosis or asbestosis.  
However, two VA examiners opined in December 2005 and January 
2007, that while the Veteran has pleural plaques of the 
lungs, there is no evidence of any interstitial disease, no 
evidence of reduction in the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO), or 
any functional impairment in the form of medical 
symptomatology.  Based upon the two VA examiners' opinions, 
the Board denied service connection for the Veteran's claim 
because there was no competent medical evidence of a current 
disability due to the asbestos-related pleural plaques.  

In its Joint Motion for Remand, the Court stated that the 
Board failed to address the evidence showing that the Veteran 
suffers from a reduced single-breath diffusion capacity.  The 
Court explained that the Board heavily relied on the January 
2007 VA opinion which reported no reduction in the Veteran's 
DLCO, when in fact pulmonary function testing (PFT) reports 
dated April 2005 and December 2005, showed abnormal DLCO 
levels.  

Since the Court's Joint Motion for Remand, the Veteran and 
his representative have submitted additional evidence and 
arguments relating to the Veteran's claim.  Of record are two 
private medical statements dated October 2008 and August 
2008.  In particular, the October 2008 private medical 
statement reports that the Veteran has a current diagnosis of 
asbestosis, and his pulmonary disability is directly caused 
by asbestosis and pleural plaquing.  The August 2008 private 
medical statement, by the Veteran's psychotherapist, notes 
her observations of the Veteran's "definite decline in his 
health due to asbestosis."  Additionally, the Veteran's 
representative has asserted that the medical evidence of 
record shows that the Veteran currently suffers from 
asbestosis and according to the VA schedule of disability 
ratings, the Veteran's pleural plaques is considered a 
ratable disease, which is analogous to asbestosis for 
purposes of determining an appropriate disability rating.  

The Board finds that based upon the newly submitted medical 
evidence by the Veteran, the legal arguments raised in the 
February 2009 Written Brief Presentation by the 
representative, and the disparity in the record regarding the 
Veteran's DLCO, an additional VA examination and opinion is 
necessary.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires that the VA assist a claimant in obtaining evidence 
needed to substantiate the claim.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Schedule the Veteran for a VA 
pulmonary examination with a Board 
Certified Pulmonologist to determine 
whether there is a causal nexus between 
the Veteran's respiratory disorder and 
his active military service.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
has been accomplished.  All appropriate 
testing should be conducted, which 
includes pulmonary function testing 
(PFT), chest x-rays, and a computed 
tomography (CT) scan of the chest.  FEV-1 
score, FEV-1/FVC ratio, and the Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) 
should also be reported.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide the 
following findings:  

a.  Identify all current respiratory 
disorders;

b.  Determine whether the Veteran 
currently has pleural plaques;  

c.  Determine whether the Veteran 
currently has abnormal Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO).  

After providing the above findings, the 
examiner is requested to answer the 
following questions:  

a.  Does the Veteran currently have 
asbestosis?  If so, provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the disability had 
its origin in service or is in any way 
related to the Veteran's active service.  

b.  Does the Veteran have a respiratory 
disorder that is caused by asbestosis 
and/or pleural plaques?  If so, name the 
disability and provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the disability had its origin in service 
or is in any way related to the Veteran's 
active service.  

c.  Are pleural plaques considered a 
disability or symptomatology associated 
with asbestosis or asbestos-related 
diseases?  If pleural plaques is 
considered a disability, provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the disability had 
its origin in service or is in any way 
related to the Veteran's active service.  

d.  What disability or condition causes a 
functional impairment relating to the 
Veteran's diffusion capacity (DLCO)?

The examiner is also requested to comment 
on the medical opinions of record, in 
particular, the October 2008 private 
medical statement, the December 2005 VA 
examination, and the January 2007 VA 
examination.  All opinions expressed must 
be supported by complete rationale.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

